DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/10/2021, 03/16/2021, 03/22/2022, and 07/01/2022.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Kosaka et al. (2018/0085756), hereinafter Kosaka.
Regarding claims 1 and 18, Kosaka discloses, in figure 1, a digital microfluidic device (1, microfluidic device) (paragraph 0055), comprising:  a substrate (10, array substrate) comprising a plurality of driving electrodes (14, electrodes) coupled to a set of thin-film- transistors (20, TFT) (paragraphs 0056 and 0059 and figure 1), and including a dielectric layer (15, dielectric layer) covering both the plurality of driving electrodes (14, electrodes) and the set of thin-film-transistors (20, TFT) (paragraph 0062); a controller (12, thin film electronic circuit layer) operatively coupled to the set of thin-film-transistors (20, TFT) and configured to provide a driving voltage to at least a portion of the plurality of driving electrodes (14, electrodes) (paragraph 0071), and a spatially variable wettability layer covering the dielectric layer (15, dielectric layer) (figure 1 and paragraph 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (2018/0085756), hereinafter Kosaka as applied to claim 1 above, and further in view of Cook et al. (2018/0311671).

Regarding claims 2 and 19, Kosaka discloses, in figure 1, a digital microfluidic device (1, microfluidic device) (paragraph 0055), discloses a contact angle (paragraphs 0101-0103).
Kosaka does not disclose wherein the spatially variable wettability layer comprises a first portion having a first contact angle, and a second portion having a second contact angle.
Cook discloses wherein the spatially variable wettability layer comprises a first portion having a first contact angle (contact angle), and a second portion having a second contact angle (advancing contact angle) (paragraphs 0661, 0662, 0714, and 0798).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the contact angles of Cook for the purpose of determining the wettability of the solid surface.
Regarding claim 3, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose wherein a difference between the first contact angle and the second contact angle is at least 20° to at most 160°.
Cook discloses wherein a difference between the first contact angle and the second contact angle is at least 20° to at most 160° (paragraphs 0661, 0662, 0714, and 0798).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the contact angles of Cook for the purpose of determining the wettability of the solid surface.
Regarding claim 4, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose wherein a difference between the first contact angle and the second contact angle is at least 50° to at most 140°.
Cook discloses wherein a difference between the first contact angle and the second contact angle is at least 50° to at most 140° (paragraphs 0661, 0662, 0714, and 0798).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the contact angles of Cook for the purpose of determining the wettability of the solid surface.
Regarding claim 5, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose wherein the spatially variable wettability layer comprises at least a portion having a contact angle gradient.
Cook discloses wherein the spatially variable wettability layer comprises at least a portion having a contact angle gradient (paragraphs 0661, 0662, 0714, and 0798).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the contact angles of Cook for the purpose of determining the wettability of the solid surface.
Regarding claim 6, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose wherein a difference in contact angle between a first end of the gradient and a second end of the gradient 1s at least 20° to at most 160°.
Cook discloses wherein a difference in contact angle between a first end of the gradient and a second end of the gradient 1s at least 20° to at most 160° (paragraphs 0661, 0662, 0714, and 0798).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the contact angles of Cook for the purpose of determining the wettability of the solid surface.
Regarding claim 7, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose wherein a difference in contact angle between a first end of the gradient and a second end of the gradient 1s at least 50° to at most 140°.
Cook discloses wherein a difference in contact angle between a first end of the gradient and a second end of the gradient 1s at least 50° to at most 140°.
Cook discloses wherein a difference in contact angle between a first end of the gradient and a second end of the gradient 1s at least 50° to at most 140° (paragraphs 0661, 0662, 0714, and 0798).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the contact angles of Cook for the purpose of determining the wettability of the solid surface.
Regarding claim 8, Kosaka discloses, in figure 1, a digital microfluidic device (1, microfluidic device) (paragraph 0055), wherein the contact angle gradient is located at an inlet or reservoir entry point for introducing liquids from an external source into the digital microfluidic device (paragraphs 0101-0103). 

Claim(s) 9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (2018/0085756), hereinafter Kosaka as applied to claim 1 above, and further in view of Ding et al. (2019/00926230, hereinafter Ding.
Regarding claim 9, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose further comprising a singular top electrode, a top hydrophobic layer covering the singular top electrode and a spacer separating the variable wettability layer and top hydrophobic layer and creating a microfluidic region between the variable wettability and top hydrophobic layers.
Ding discloses disclose further comprising a singular top electrode, a top hydrophobic layer (7, hydrophobic layer) covering the singular top electrode (6, second electrode) (paragraph 0040) and a spacer (8, spacer) separating the variable wettability layer (9, droplet) and top hydrophobic layer (7, hydrophobic layer) and creating a microfluidic region between the variable wettability and top hydrophobic layers (paragraph 0040).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the hydrophobic layer of Ding for the purpose of facilitating movement of the droplet.
Regarding claim 16, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose wherein the singular top electrode (6, second electrode) includes at least one light-transmissive region.
Ding discloses wherein the singular top electrode (6, second electrode) includes at least one light-transmissive region (paragraph 0039).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kosaka with the electrode of Ding for the purpose of driving the droplet to be moved.
Regarding claim 17, Kosaka discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kosaka fails to disclose wherein the light-transmissive region is at least 10 mm2 in area.
Ding does disclose wherein the light-transmissive region is a certain size (paragraph 0039 discloses a width of the second electrode may also be determined by a size of the droplet).
Ding does not specifically disclose wherein the light-transmissive region is at least 10 mm2 in area.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the light-transmissive region is at least 10 mm2 in area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Allowable Subject Matter
Claim 10-15 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 10, wherein the claimed invention comprises, in claim 10, wherein the top hydrophobic layer covering the singular top electrode includes a second spatially variable wettability layer and in claim 20, wherein the forming a spatially variable wettability layer comprises:  depositing a mixture comprising a hydrophilic material and a hydrophobic material, to form a layer precursor covering the dielectric layer; placing a mask over the surface of the layer precursor, to protect a selected region of the surface, and exposing the surface to a treatment that removes a portion of the hydrophobic material to expose a portion of the hydrophilic material in the unprotected region, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872